DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/US2018/066863 filed 20 December 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/624,572 filed 31 January 2018.

Election/Restrictions
Acknowledgement is made of the Applicant’s election of Group I, claims 1-12 and 22-27, in the remarks filed 17 August 2022. Claims 30 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.
Acknowledgement is made of the Applicant’s election of docusate sodium (surfactant), PHMB (antimicrobial agent), and collagen (matrix forming material). Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 August 2022. The traversal is on the ground(s) that the Office has not articulated a special technical feature. This is not found persuasive because, as described in the restriction requirement, Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a surfactant and an antimicrobial agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patel (US 2004/0082925). Patel teaches a medical dressing containing an antimicrobial agent that further comprises a surfactant (abstract).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the antimicrobial coating.”  There is insufficient antecedent basis for this limitation in the claim.

Status of the Claims
Claims 1-12, 22-27, 30, and 53 are pending.
Claims 6-9, 30, and 53 are withdrawn.
Claims 1-5, 10-12, and 22-27 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-12, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2018/0028468) in view of Lichter et al. (US 2016/0095902).
	The Applicant claims, in claim 1, a composition comprising a surfactant (30-1000 g/mL; which equates to from 0.003% to 0.1%), an antimicrobial (0.01-10%), and a matrix-forming material (at least 90%). Claims 2-5 and 10 narrow the three agents to the elected species. In claim 11, the PHMB is present in about 0.005-0.025%. Claim 12 is a dressing comprising the composition of claim 1. Claims 22 and 24 require the dressing to be a sponge or film. In claim 23, the dressing comprises a substrate having a coating. In claims 25 and 27, the dressing is a gauze or a foam.
	Becker teaches a sustained drug release delivery device including anti-connexin, anti-gap junction agents such as anti-connexin 26 (Cx26) (abstract) [0020]. The scaffold core can comprise a biodegradable polymer such as collagen in amounts of 50-99% [0015]. The matrix may also include antimicrobial agents such as PHMB to maintain efficacy against infection [0110]. The sustained release delivery device may further include any non-toxic surfactant [0216]. The core can further comprise a coating [0217]. The device may be in the form of a solution, foam, or gel that comprises 0.1-95% of active ingredients [0210]. The foam preparation may be delivered from a wound dressing [0211]. Alternatively, the composition can be applied to a gauze or matrix or be in the form of a film [0242-0243]. The wound dressing may be a woven or nonwoven textile material [0109].
	Becker does not teach the amounts of antimicrobial agent or surfactant. Becker does not teach the elected species of docusate sodium.
	Lichter teaches a composition for the treatment of ear disorders comprising gap junction protein modulators such as Cx26 [0052, 0381-0382]. Surfactants useful in Lichter include sodium docusate which is auris-acceptable and used in amounts of from 0.1-20% [0130, 0722].
	It would have been prima facie obvious to prepare the composition of Becker comprising Cx26, PHMB, a surfactant, and collagen (50-99%) with an optional coating. It would have been obvious to formulate this composition as a wound dressing, gauze, bandage, foam, or film. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of collagen, surfactant, active agent, and coating, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of scaffold agents, surfactants, active agents, and coatings from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding the ranges of agents, Becker teaches collagen in 50-99% and then teaches active agents can be used in from 0.1-95% overall. In addition to the antimicrobial agent, the composition also comprises a gap junction modulator, so it would have been obvious to use both agents in a total amount of 0.1%. The amount of actives can be 0.1% and can comprise multiple active agents, so it would have been obvious to use just a portion of the 0.1%, such as 0.025%, to include antimicrobial agents. Regarding the amount of surfactant, Becker is silent to the amount thereof, so it would have been obvious to look to Lichter, which teaches amounts of 0.1-20%. It is noted that 30-1,000 g/mL equates to 0.003-0.1%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 24-27, Becker teaches their invention can be a wound dressing formulated as a film or foam or applied to a gauze or woven textile. Woven textile, which would be a network of fibers or threads, is interpreted as including mesh, which is also a network of fibers or threads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613